Citation Nr: 1138863	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  10-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from January 1945 to September 1945.  He died in December 1973.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  The Board notes that at the hearing, the appellant indicated that she voluntarily appeared without representation.  (April 2011 Board Hearing Transcript (Tr.) at p. 3)  
 

FINDINGS OF FACT

1.  An August 2002 rating decision denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death and the appellant did not file a timely notice of disagreement with the decision.  

2.  An August 2004 rating decision denied the appellant's claim to reopen her claim for entitlement to service connection for the cause of the Veteran's death and the appellant did not file a timely notice of disagreement with the decision. 

3.  A March 2008 rating decision denied the appellant's claim to reopen her claim for entitlement to service connection for the cause of the Veteran's death; the appellant filed a timely notice of disagreement with the decision, but did not file a timely substantive appeal.  

4.  Evidence received subsequent to the March 2008 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The August 2002, August 2004, and March 2008 rating decisions are final as to the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received since the March 2008 rating decision to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

The Court held that in the context of a claim for cause of death benefits, 38 U.S.C.A. §  5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. According to the Court, in the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

Prior to initial adjudication of the appellant's claim, a VCAA notice letter issued September 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The September 2009 letter provided notice of the information and evidence necessary to substantiate the cause of death claim, and an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  See Hupp, 21 Vet. App. at 352-53.  The letter also provided the elements of new and material evidence and the reasons for the prior denial of the claim, as prescribed in Kent.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment and personnel records.  Additionally, the claims file contains the appellant's lay statements in support of her claim and statements from private physicians.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

A medical opinion was not obtained in association with the appellant's petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to obtain a clinical opinon and no error exists.  See id.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303 (2006).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as active tuberculosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  See 38 C.F.R.  § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).  

The VA will give due consideration to all pertinent medical and lay evidence in evaluating a claim for death benefits.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.  Cir. 2009) (citing Jandreau v. Nicholson 92 F.3d 1372 (Fed. Cir. 2007)).

III.  Analysis

The Veteran died in December 1973.  At the time of his death, he was not service-connected for any disability.  The December 1973 death certificate reflects that the disease or condition directly leading to his death was pulmonary tuberculosis.

An August 2002 rating decision denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The August 2002 rating decision reflects that there was no record that the Veteran had received treatment for or was diagnosed with pulmonary tuberculosis during his period of military service or that the condition was manifested within the requisite presumptive period.  The appellant did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105.   

In December 2003, the appellant filed a claim to reopen her claim for entitlement to service connection for the cause of the Veteran's death.  The claim was denied in April 2004.  In April 2004, the appellant submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, for records from the Veterans Memorial Medical Center in Quezon City.  The appellant did not indicate an intent to appeal the December 2003 rating decision, but as the appellant submitted new evidence, the claim was readjudicated.  The appellant's claim was denied in an August 2004 rating decision.  The appellant did not appeal the decision, and thus, it became final.  38 U.S.C.A. § 7105.   

The appellant filed a new claim to reopen her claim for entitlement to service connection for the cause of the Veteran's death in July 2006.  The claim was denied in a July 2006 rating decision.  The appellant did not appeal the decision or submit any statements within one year of the rating decision.  The Board notes that the appellant submitted a statement titled "notice of disagreement," which was received in December 2007.  However, as the statement was received more than one year after the July 2006 rating decision, it cannot be construed as a notice of disagreement.  Thus, the July 2006 rating decision became final.  38 U.S.C.A. § 7105.  

The appellant filed a claim to reopen her claim for entitlement to service connection for the cause of the Veteran's death in September 2007.  The claim was denied in a March 2008 rating decision.  In March 2008, the appellant filed a notice of disagreement with the rating decision.  A statement of the case was issued in August 2008.  The appellant filed a VA Form 9 dated September 2008, which was received by VA in November 2009.  As the VA Form 9 was received more than sixty days after the issuance of the September 2008 statement of the case and more than one year after the March 2008 rating decision, it cannot be construed as a substantive appeal.  Thus, the March 2008 rating decision became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final denial, in March 2008, included the Veteran's service treatment and personnel records, the Veteran's death certificate, and general information about tuberculosis.  

The evidence added to the record subsequent to the last final denial, in March 2008, includes a medical certificate dated in June 2008 from E.F., M.D., and a July 2008 letter from A.T., M.D, and an October 2009 statement from C.A. and F.T. 

The June 2008 medical certificate reflects that the Veteran was examined and treated at the Quezon Institute from June 1971 to December 1973 for pulmonary tuberculosis, which was far advanced on the left and moderately advanced on the right.  He had chronic cor pulmonale.  The Veteran was admitted by Dr. P.N. due to difficulty breathing and bi-pedal edema.  He was given medication and discharged unimproved.  The June 2008 medical certificate is new as it was not previously associated with the claims file.  However, the medical certificate is not material.  As noted above, the Veteran's death certificate was previously of record.  The death certificate indicates that the Veteran's cause of death was pulmonary tuberculosis.  The June 2008 medical certificate reflects that the Veteran was treated for pulmonary tuberculosis, but does not indicate that the pulmonary tuberculosis was related to his service.  Thus, the certificate is essentially cumulative and redundant of the evidence previously of record indicating that the Veteran had pulmonary tuberculosis.  Consequently, it is not new and material evidence.

A July 2008 letter from A.T., M.D., reflects that he attended the Veteran due to pulmonary tuberculosis.  Dr. A.T. stated that the cause of death was due to pulmonary tuberculosis.  As noted above, the Veteran's death certificate, which was previously of record, reflects that the Veteran's cause of death was pulmonary tuberculosis.  Thus, although the July 2008 letter is new, it is not material as it essentially cumulative and redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the claim.

The October 2009 statement from C.A. and F.T. reflects that they knew the Veteran.  C.A. and F.T. stated that sometime on or about October 16, 1946, while at their residence, the Veteran experienced dizziness and became pale and weak.  They stated that the Veteran told them that he had pulmonary tuberculosis.  C.A. and F.T. stated that they brought the Veteran to the clinic of Dr. R.V., who diagnosed him as suffering from pulmonary tuberculosis.  The October 2009 statement is new, as it was not previously of record at the time of the last final rating decision.  As noted above, the Veteran's dates of service were from January 1945 to September 1945.  Thus, October 1946 was more than one year following the Veteran's discharge from service.  Thus, the statement does not indicate that the Veteran had pulmonary tuberculosis in service or within one year of service.  The statement also does not indicate that the Veteran's pulmonary tuberculosis was related to service.  Additionally, the credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim unless evidence is inherently incredible or beyond competence of witness.  Justus v. Principi, 3 Vet. App. 510 (1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994).  However, a list of registered physicians reflects that Dr. R.V. was registered as a physician in November 1960, 14 years after 1946.  Thus, the statement from C.T. and F.T. that they took the Veteran to the clinic to see Dr. R.V. is inherently incredible.  As the October 2009 statement does not indicate that the Veteran had pulmonary tuberculosis in service or within one year of service or that his pulmonary tuberculosis was related to service, it does not raise a reasonable possibility of substantiating the appellant's claim and it is not material.

At the April 2011 Board hearing, the appellant stated that she first met the Veteran in 1948.  She stated that when she met him he was already sick with a cough and malaria.  (Tr. at p. 5)  She stated that their families were acquaintances prior to 1948, and that she observed him coughing and having malaria after his service discharge in 1945.  (Tr. at p. 7)  The appellant also stated that her husband had a spot in his lungs and she believed that the spot began while he was in service.  (Tr. at p. 8)  As noted above, the evidence received subsequent to the last final decision in this case is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran, 7 Vet. App. at 220; Justus, 3 Vet. at 513.  The appellant is competent to report symptoms capable of lay observation, such as observing the Veteran coughing.  However, as a lay person, the appellant is not competent to state that there is a link between the Veteran's cough and a diagnosis of pulmonary tuberculosis or that the Veteran had a spot on his lungs that began in service.  Further, the appellant indicated that she met the Veteran following his discharge from service.  Therefore, her testimony does not indicate whether the Veteran had a pulmonary tuberculosis during service or whether he had pulmonary tuberculosis that was aggravated by service.  Although the appellant has asserted that the Veteran's cause of death is related to service, there is no evidence that the appellant has the education, training and experience to provide an opinion on the cause of the Veteran's death.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the appellant's testimony does not raise a reasonable possibility of substantiating the claim.  Consequently, although the appellant's hearing testimony is new, the Board finds that the appellant's statements are not material.    

After a review of the evidence submitted by the appellant and added to the file since the March 2008 rating decision, the Board finds that it is cumulative and redundant of the evidence of record at the time of the last prior final denial and it does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above, only confirms that the Veteran had pulmonary tuberculosis.  Moreover, there is no new evidence of record which establishes that the Veteran's cause of death was incurred in or aggravated by service.  The evidence also fails to establish that he had a diagnosis of pulmonary tuberculosis within one year of service.  Therefore, the new evidence does not indicate that service connection for the cause of the Veteran's death is warranted.  

In the absence of evidence establishing that the Veteran died of a disability that was incurred in or aggravated by service, the Board concludes that the additional evidence is not new and material and the petition to reopen a claim for service connection for the cause of the Veteran's death, is denied.  Accordingly, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the cause of the Veteran's death was related to his military service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim for service connection for the cause of the Veteran's death, is not reopened.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


